DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 as originally filed are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-9, 11, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 4, 3, 12, 16-19, and 1, respectively, of U.S. Patent No. 11,253,329.  Although the claims at issue are not identical, they are not patentably distinct from each other because corresponding claims of the reference patent differ only in terms of terminology from corresponding claims of the present application and include each and every limitation of, and therefore, anticipate, claims of the present application as follows.
Claim of Present Application
Corresponding Claim of Reference Patent
1. A robotic system comprising:
a tool;
a manipulator comprising a plurality of links and configured to move the tool; and
one or more controllers coupled to the manipulator and configured to implement a virtual simulation wherein the tool is represented as a virtual volume being adapted to interact relative to a virtual boundary defined by a mesh of polygonal elements, each of the polygonal elements comprising a plane, and wherein the one or more controllers are configured to:
compute a reactive force in response to penetration of one of the polygonal elements by the virtual volume in the virtual simulation, wherein the reactive force is computed as a function of a volume of a penetrating portion of the virtual volume that penetrates the plane of the polygonal element;
apply the reactive force to the virtual volume in the virtual simulation to reduce penetration of the polygonal element by the virtual volume; and
command the manipulator to move the tool in accordance with application of the reactive force to the virtual volume in the virtual simulation to constrain movement of the tool relative to the virtual boundary.
1. A robotic system comprising:
a tool;
a manipulator comprising a plurality of links and configured to move the tool; and
a controller coupled to the 
manipulator and configured to implement a virtual simulation wherein the tool is represented as a virtual volume being adapted to interact relative to a virtual boundary defined by a mesh of polygonal elements, each of the polygonal elements comprising a plane and a perimeter, and wherein the controller is configured to:
compute a reactive force in response to penetration of one of the polygonal elements by the virtual volume in the virtual simulation, wherein the reactive force is computed based on … a function of a planar intersection between the virtual volume and the plane of the polygonal element, …;
apply the reactive force to the virtual volume in the virtual simulation to reduce penetration of the polygonal element by the virtual volume; and
command the manipulator to move the tool in accordance with application of the reactive force to the virtual volume in the virtual simulation to constrain movement of the tool relative to the virtual boundary.

4. The robotic system of claim 1, wherein the
one or more controllers are further configured to compute multiple reactive forces in response to simultaneous penetration of multiple polygonal elements by the virtual volume in the virtual simulation, wherein each reactive force of the multiple reactive forces is computed as the function of the volume of the penetrating portion of the virtual volume that penetrates the plane of each polygonal element of the multiple polygonal elements.
5. The robotic system of claim 1, wherein the controller is further configured to
compute multiple reactive forces in response to simultaneous penetration of multiple polygonal elements by the virtual volume in the virtual simulation, wherein each reactive force is computed based on the penetration factor being a function of the planar intersection between the virtual volume and the plane of each polygonal element, wherein each planar intersection is bound by the perimeter of each polygonal element.

5. The robotic system of claim 4, wherein the one or more controllers are further configured to: simultaneously apply the multiple reactive forces to the virtual volume in the virtual simulation; and command positioning of the manipulator in accordance with application of the multiple reactive forces to the virtual volume in the virtual simulation.
6. The robotic system of claim 5, wherein the controller is further configured to:
simultaneously apply the multiple reactive forces to the virtual volume in the virtual simulation; and command positioning of the manipulator in accordance with application of the multiple reactive forces to the virtual volume in the virtual simulation.
6. The robotic system of claim 4, wherein the one or more controllers are further configured to: combine the multiple reactive forces to generate a combined reactive force;
apply the combined reactive force to the virtual volume in the virtual simulation; and
command positioning of the manipulator in accordance with application of the combined reactive force to the virtual volume in the virtual simulation.
7. The robotic system of claim 5, wherein the controller is further configured to:
combine the multiple reactive forces to generate a combined reactive force;
apply the combined reactive force to the virtual volume in the virtual simulation; and
command positioning of the manipulator in accordance with application of the combined reactive force to the virtual volume in the virtual simulation.
7. The robotic system of claim 6, wherein the one or more controllers are further configured to apply a weighting factor to one or more of the reactive forces to manipulate the combined reactive force.
8. The robotic system of claim 7, wherein the controller is further configured to
apply a weighting factor to each of the reactive forces such that the combined reactive force is constant for any given simultaneous penetration of multiple polygonal elements by the virtual volume.
8. The robotic system of claim 1, further comprising a navigation system coupled to the one or more controllers and being
configured to track states of the tool and to track states of an object to be avoided by the tool, and 
wherein the virtual boundary is associated with the object to be avoided and the virtual volume is positioned relative the virtual boundary in the virtual simulation based on the tracked states of the tool and the tracked states of the object to be avoided.
4. The robotic system of claim 1, further comprising a navigation system

configured to track states of the tool and being coupled to the controller and
wherein the virtual volume is positioned based on tracked states of the tool, wherein the navigation system is configured to track states of an object to be avoided by the tool and wherein the virtual boundary is associated with the object to be avoided.
9. The robotic system of claim 1, further comprising a navigation system coupled to the one or more controllers and being
configured to track states of the tool and to track states of a target site at which the tool interacts, and wherein the virtual boundary is associated with the target site and the virtual volume is positioned relative the virtual boundary in the virtual simulation based on the tracked states of the tool and the tracked states of the target site.
3. The robotic system of claim 1, further comprising a navigation system

configured to track states of the tool and being coupled to the controller and wherein the virtual volume is positioned based on tracked states of the tool, wherein the tool is configured to interact with a target site and wherein the navigation system is configured to track states of the target site and wherein the virtual boundary is associated with the target site.
11. A method of controlling a robotic system comprising a tool, a manipulator comprising a plurality of links and configured to move the tool, and one or more controllers coupled to the manipulator and configured to implement a virtual simulation wherein the tool is represented as a virtual volume being configured to interact relative to a virtual boundary defined by a mesh of polygonal elements, each of the polygonal elements comprising a plane, the method comprising:
computing a reactive force in response to penetration of one of the polygonal elements by the virtual volume in the virtual simulation, wherein computing the reactive force is performed as a function of a volume of a penetrating portion of the virtual volume that is penetrating the plane of the polygonal element; 

applying the reactive force to the virtual volume in the virtual simulation for reducing penetration of the polygonal element by the virtual volume; and
commanding the manipulator for moving the tool in accordance with application of the reactive force to the virtual volume in the virtual simulation for constraining movement of the tool relative to the virtual boundary.
12. A method of controlling a robotic system comprising a tool, a manipulator comprising a plurality of links and configured to move the tool, and a controller coupled to the manipulator and configured to implement a virtual simulation wherein the tool is represented as a virtual volume being configured to interact relative to a virtual boundary defined by a mesh of polygonal elements, each of the polygonal elements comprising a plane and a perimeter, the method comprising the controller:
computing a reactive force in response to penetration of one of the polygonal elements by the virtual volume in the virtual simulation, wherein the reactive force is computed based on … a function of a planar intersection between the virtual volume and the plane of the polygonal element, wherein the planar intersection is bound by the perimeter of the polygonal element;
applying the reactive force to the virtual volume in the virtual simulation for reducing penetration of the polygonal element by the virtual volume; and
commanding the manipulator for moving the tool in accordance with application of the reactive force to the virtual volume in the virtual simulation for constraining movement of the tool relative to the virtual boundary.
14. The method of claim 11, further comprising: computing multiple reactive forces in response to simultaneous penetration of multiple polygonal elements by the virtual volume in the virtual simulation; and computing each reactive force of the multiple reactive forces as the function of the volume of the penetrating portion of the virtual volume that is penetrating the plane of each polygonal element of the multiple polygonal elements.
16. The method of claim 12, further comprising computing multiple reactive forces in response to simultaneous penetration of multiple polygonal elements by the virtual volume in the virtual simulation, wherein each reactive force is computed based on the penetration factor being a function of the planar intersection between the virtual volume and the plane of each polygonal element, wherein each planar intersection is bound by the perimeter of each polygonal element.
15. The method of claim 14, further comprising: simultaneously applying the multiple reactive forces to the virtual volume in the virtual simulation; and commanding positioning of the manipulator in accordance with application of the multiple reactive forces to the virtual volume in the virtual simulation
17. The method of claim 16, further comprising: simultaneously applying the multiple reactive forces to the virtual volume in the virtual simulation; and commanding positioning of the manipulator in accordance with application of the multiple reactive forces to the virtual volume in the virtual simulation.
16. The method of claim 14, further comprising: combining the multiple reactive forces to generate a combined reactive force; applying the combined reactive force to the virtual volume in the virtual simulation; and commanding positioning of the manipulator in accordance with application of the combined reactive force to the virtual volume in the virtual simulation.
18. The method of claim 16, further comprising: combining the multiple reactive forces for generating a combined reactive force; applying the combined reactive force to the virtual volume in the virtual simulation; and commanding positioning of the manipulator in accordance with application of the combined reactive force to the virtual volume in the virtual simulation.
17. The method of claim 16, further comprising applying a weighting factor to one or more of the reactive forces for manipulating the combined reactive force.
19. The method of claim 18, further comprising applying a weighting factor to each of the reactive forces such that the combined reactive force is constant for any given simultaneous penetration of multiple polygonal elements by the virtual volume.
18. A computer-implemented method of executing a virtual simulation wherein
a tool





is represented as a virtual volume being adapted to interact relative to a virtual boundary defined by a mesh of polygonal elements, each of the polygonal elements comprising a plane, the computer-implemented method comprising: 

computing a reactive force in response to penetration of one of the polygonal elements by the virtual volume in the virtual simulation, wherein computing the reactive force is performed as a function of a volume of a penetrating portion of the virtual volume that is penetrating the plane of the polygonal element; and
applying the reactive force to the virtual volume in the virtual simulation for reducing penetration of the polygonal element by the virtual volume.
1. A robotic system comprising:

a tool;
a manipulator comprising a plurality of links and configured to move the tool; and
a controller coupled to the 
manipulator and configured to implement a virtual simulation wherein the tool
is represented as a virtual volume being adapted to interact relative to a virtual boundary defined by a mesh of polygonal elements, each of the polygonal elements comprising a plane and a perimeter, and wherein the controller is configured to:
compute a reactive force in response to penetration of one of the polygonal elements by the virtual volume in the virtual simulation, wherein the reactive force is computed based on … a function of a planar intersection between the virtual volume and the plane of the polygonal element, …;

apply the reactive force to the virtual volume in the virtual simulation to reduce penetration of the polygonal element by the virtual volume; and
command the manipulator to move the tool in accordance with application of the reactive force to the virtual volume in the virtual simulation to constrain movement of the tool relative to the virtual boundary.





Allowable Subject Matter
Claims 2-3, 10, 12-13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shih (US Patent No. 6,421,048), Brock (US Pub. No. 2002/0120188), Quaid (US Pub. No. 2004/0024311), Lipow (US Pub. No. 2004/0116906), Harris (US Pub. No. 2004/0128026), Tarr (US Pub. No. 2008/0218514), Petersik (US Pub. No. 2009/0006043), Olson (US Pub. No. 2010/0073150), Otto (US Pub. No. 2015/0185846), and Ho (US Patent No. 7,084,867) disclose surgical and/or haptic feedback systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664